Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 106932968) in view of Kimura (US 2008/0002079); further in view of Ono et al. (US 2016/0062203).
Regarding claim 1, Guo et al. (figures 2-3) discloses an array substrate, comprising: 
a first base; 
gate lines (02) disposed above the first base and extending in a first direction, the gate lines being configured to provide scanning signals; 
data lines (03) disposed above the first base and extending in the first direction, the data lines being configured to provide data voltage signals; and 
orthographic projections of the gate lines and the data lines on the first base do not overlap.
Guo et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Guo et al. is silent regarding common electrode lines.  Kimura (figures 45A-45B) teaches common electrode lines (102f and 106b) disposed above the first base and extending in a second direction intersected with the first direction, the common electrode lines being configured to provide common voltage signals, wherein the gate lines, the data lines and the common electrode lines are insulated from one another, and the gate lines and/or the data lines define a plurality of sub-pixel regions together with the common electrode lines.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the common electrode lines as taught by Kimura in order to achieve display devices having a wide viewing angle, less numbers of manufacturing steps and masks, and low manufacturing cost. 
In addition, Ono et al. (figure 18) teaches wherein widths of the common electrode lines are less than widths of the gate lines (MSL and GL).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the common electrode lines as taught by Ono et al.in order to improve the aperture ratio of the display device. 
Regarding claim 2, Kimura (figures 45A-45B) teaches thin film transistors and pixel electrodes that are disposed above the first base, each sub-pixel region having at least one thin film transistor and a pixel electrode therein, wherein each thin film transistor includes a gate, an active pattern, a source and a drain; and sources of all thin film transistors in each column of sub-pixel regions arranged in the first direction are electrically connected to a corresponding data line, gates of all thin film transistors in the column of sub-pixel regions are electrically connected to a respective one of the gate lines, and a drain of each thin film transistor in the column of sub-pixel regions is electrically connected to a corresponding pixel electrode (electrodes are extended in three different directions, e.g. xyz).
Regarding claim 3, Kimura (figures 45A-45B) teaches wherein the pixel electrodes are disposed in a same layer and made of a same material as the common electrode lines.
Regarding claim 4, Guo et al. (figures 2-3) as modified by Kimura (figures 45A-45B) teaches the gate lines and the data lines are arranged alternately in the second direction; and the gate lines and the data lines are divided into a plurality of groups each group includes a gate line and a data line most proximate to the gate line in the gate lines; and a gate line and a data line most proximate to each other in two adjacent groups define a sub-pixel region together with two adjacent common electrode lines.
Regarding claim 9, Guo et al. (figures 2-3) discloses wherein each thin film transistor is configured in a way that a channel of the thin film transistor is U-shaped (08).
Regarding claim 10, Kimura (figures 45A-45B) teaches wherein the at least one thin film transistor includes two thin film transistors.
Regarding claim 13, Guo et al. (figures 2-3) discloses a liquid crystal display panel, comprising the array substrate according to claim 1.
Regarding claim 15, Kimura (figures 45A-45B) teaches a gate driving circuit connected to the gate lines, the gate driving circuit being configured to output scanning signals to the gate lines; a source driving circuit connected to the data lines the source driving circuit being configured to output data voltage signals to the gate lines; and a common electrode driving circuit connected to the common electrode lines, the common electrode driving circuit being configured to output common voltage signals to the common electrode lines (see at least paragraph 0046).
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kimura; further in view of Lin et al. (CN 104425545).
Regarding claim 6, Guo et al. as modified by Kimura teaches the limitations as shown in the rejection of claim 2 above.  However, Guo et al. as modified by Kimura is silent regarding wherein the gate is disposed between the active pattern and the first base as a bottom gate; and the thin film transistor further includes a top gate disposed at a side of the source and the drain away from the first base, and the top gate is electrically connected to the bottom gate.  Lin et al. (figure 6) teaches wherein the gate is disposed between the active pattern and the first base as a bottom gate; and the thin film transistor further includes a top gate disposed at a side of the source and the drain away from the first base, and the top gate is electrically connected to the bottom gate (161 and 165).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gate electrodes as taught by Lin et al. in order to improve the display characteristics. 
Regarding claim 7, Lin et al. (figure 6) teaches wherein a portion of a gate line connected to the thin film transistor serves as the top gate of the thin film transistor.
Regarding claim 8, Lin et al. (figure 6) teaches an orthographic projection of the active pattern on the first base is within a range of an orthographic projection of the bottom gate on the first base; and the orthographic projection of the active pattern on the first base is within a range of an orthographic projection of the portion of the gate line connected to the thin film transistor on the first base.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kimura and Ono et al.; further in view of Park et al. (US 2016/0124280).
Regarding claim 14, Guo et al. as modified by Kimura and Ono et al. teaches the limitations as shown in the rejection of claim 2 above.  However, Guo et al. as modified by Kimura and Ono et al. is silent regarding spacers.  Park et al. (figure 4) teaches an opposite substrate including a second base and a plurality of post spacers (250) disposed at a side of the second base proximate to the array substrate; and a liquid crystal layer disposed between the array substrate and the opposite substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacers as taught by Park et al. in order to achieve an in-cell touch liquid crystal display. 
Therefore, Guo et al. as modified by Kimura, Ono et al., and Park et al. teaches an orthographic projection of each post spacer on the array substrate is within a region between a gate line and a data line most proximate to each other in the gate lines and the data lines.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871